DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 01/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10,944,922 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

Applicant’s arguments, see page 7, filed 01/27/2022, with respect to claims 1 – 4, 7 – 9, 13 – 16, 19, and 20 have been fully considered and are persuasive.  The rejection of claims 1 – 4, 7 – 9, 13 – 16, 19, and 20 has been withdrawn. 

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 01/27/2022)

With respect to claim 1 the prior art discloses A hybrid multiplexer for routing image signals to a video imaging device for display thereon, the hybrid multiplexer comprising.

However, the prior art does not teach or fairly suggest a first stage including a plurality of tristate multiplexers configured to receive a plurality of digital signals corresponding to image data generated by an image sensor; 
a second stage including a plurality of registers configured to receive digital output signals from the first stage and store respective values therein; 
and a third stage including at least one digital multiplexer communicatively coupled to the plurality of registers and configured to serially route the digital output signals from the second stage to a control unit for producing a digital image from the image data on the video imaging device, 
wherein the second stage is configured to store the received digital output signals to provide a settling time for the first stage to receive subsequent values of the plurality of digital signals that correspond to the image data.

With respect to claim 7 the prior art discloses A hybrid multiplexer for routing 

However, the prior art does not teach or fairly suggest a first stage including a plurality of multiplexers configured to receive a plurality of digital signals corresponding to image data generated by an image sensor; 
a second stage including a plurality of registers configured to store digital output signals that are output from the first stage, wherein the second stage is configured to store the received digital output signals to provide a settling time for the first stage to receive subsequent values of the plurality of digital signals that correspond to the image data; 
and a third stage including at least one digital multiplexer communicatively coupled to the plurality of registers and configured to serially route the digital output signals from the second stage to a control unit for producing a digital image from the image data on the video imaging device.

With respect to claim 14 the prior art discloses A hybrid multiplexer for routing image signals to a video imaging device for display thereon, the hybrid multiplexer comprising.

However, the prior art does not teach or fairly suggest a first stage including a plurality of multiplexers configured to receive a plurality of digital signals corresponding to image data generated by an image sensor; 

and a third stage including at least one digital multiplexer communicatively coupled to the plurality of registers and configured to serially route the digital output signals from the second stage to a control unit for producing a digital image from the image data on the video imaging device.

Dependent claims 2 – 6, 8 – 13, and 15 - 20 are allowable for at least the reason that they depend on allowable independent claims 1, 7, and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696